446 F.2d 1391
Clarence SIMMONS, Petitioner-Appellant,v.UNITED STATES BOARD OF PAROLE et al., Respondents-Appellees.
No. 71-1912.
United States Court of Appeals, Fifth Circuit.
August 16, 1971.

Appeal from the United States District Court for the Northern District of Georgia, Newell Edenfield, District Judge.
Clarence L. Simmons, pro se.
John W. Stokes, Jr., U. S. Atty., Richard H. Still, Jr., Atlanta, Ga., for respondent-appellees.
Before JOHN R. BROWN, Chief Judge and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:


1
Affirmed1 See Local Rule 212; Thompkins v. United States Board of Parole, 5 Cir., 1970, 427 F.2d 222.



Notes:


1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure. Kimbrough v. Beto, Director, 5 Cir., 1969, 412 F.2d 981


2
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966